THE      ATJXBRNEY          GENERAL
                         OF   TEXAS




                          Decemberll. 1975


TheBriorable~Jackscm                     CQinionNo. n-748
Emzutive Director
TexasYouthBuhcil                         Fe: Administrationof
                                                            the
201 East 14thstreet                      l%zlnssma.intajnadhyths
Austin,Texas 78701                       lkxasYouthCouncilfor
                                         E"dnegleded
                                                .
Bar Mr. aBckson:
    Youhaveaskedtwoquestionsamemingthea&ninistrationofthe
~YouthQuncil's~fordependentandnsglectedchildren.      Your
questionsare:
         (1) Mayhouseparentsheenployedonalive-in
         hasiswitbut violatingarticle5159d,V.T.C.S.?
         (2) May the TexasYouthCouncilcontjnuetooffer
         educationalsl?rvices,includinglmusingandmeals,
         onavoluntarybasis toresidentsofthehmzswhc
         have reachedths age of eighteen(1811
     Youhaveinfoxm&usthatthehousepa?xntsinvolm?dwnlldhe
umrrisdcouplesand Wouldbe paid not lessthan $7,560.00per personpar
snnun. Article 5159d reqires a nCn.imnwage of $1.40per hour subject
to certainexceptions.Secticm4(b)(3)exempts",y personwloyed in
a . . .professionalcapacity."We neednotd&emue*theror         inwhat
circunstancesahouseparent~dbewithinthis~m,forunder
ths infomationyouhave suppliedtous it is clearthat article5159d,
assuningitsapplicability, wouldmtpmhibit thiseqloymnt. A
salaryof $7,560.00per annunis roughlyequivalent to $145.00per week.
Thus,suchaneroplayeecouldbe~~toworkalmost104            imursper
week withxt any violationof article5159d. You have informedus that
~the~parentswillprabablywork55to6Ohoursperweekandwill
therefore receivemre than themininunwage. It may also be notedthat
 sections5(c)and 5(d)are applicable.




                            p. 3172
'IbeHonorable
            Ikm Jackson- page tm     (H.-748)


    Your secondguestionishhethertheTexasYouthCouucilmayam-
tinuetooffereducationalservices, inclwlinghousingandmeals,to
residents
        of the l-meswhen they reach18 yearsof age. Article5143d,
section9a,V.T.C.S.provides:
         Subjectto suchpoliciesas the TexasYouth
         Councilmayadopt,theCorsicanaStateliane,
         theWestlkxasChil&en'sRcmat Pyote,and
         the Waco Statsl-km2may acceptfor amnission
         any childbetmen the ages of three (3)years
         and eighteen(18)yearswhc is a fullorphan,
         ahalf-omhan.ora demndentaudneclscted
         child,and may offer,if needed,car& treatment,
         education,andtrainiug,tosuchchildrenasare
         admittedtheretountiltheyha reachedthe age
         of +zwenty-ona(21)years. (&zaSlS added)
     In our view,this articleclearlyauthorizesthe provision
                                                          of care
audaducationonavoluntarybasistc residents   of thehams*have
reachedths age of 18 b.xtnot 21. WetelievetheLegislatureiutended
to specifythatotherpersons,at the discretionoftheYouthCouncil,
wouldamtinue tcbe qualifiedfor thesebenefitswitbutregard to
theirlegalinfancyor adultstatus. AttorneyGeneral@inion H-585
(1975).canpareAttorneyGeneralC&ion H-83 (1973).
                        SUMMARY
             UnderthestatedfactstheTexasYouth
         Cbuncilmay~loyhouseparentsonalive-in
         basiswithoutviolatingarticle5159d.
             TheYouthCcuncilmyamtinue tooffer
         educatimlalservicesandcare,includingmsals
         andlxmsing,on amluutarybasis to residents
         ofl-uaesfordepemkntamdneglectedpersons
         andorphansaftertheyreachl8yearsofage
         anduntiltheyreach21yearsofage.




                                      AttorneyGeneral
                                                    of lkxas




                           p. 3173
.    .




    The Homrable F&m Jackson- page three (H-748)




                              p. 3174